Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
 Claims 6-10, 12-14, 16-19, 21, 23-25, 29-35, 39-43, 47, 49-54, and 56-58 are cancelled.  Claim(s) 1-5, 11, 15, 20, 22, 26-28, 36-38, 44-46, 48, and 55 are pending. Claim(s) 26-28, 36-38, 44-46, 48, and 55 have been withdrawn.  Claim(s) 1-5, 11, 15, 20, and 22 are examined herein.
Applicant's arguments with respect to 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 11, 15, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Najarian et al. (WO 2008/153632 A2; of record).
The instant claims are generally drawn to the treatment of type II diabetes by administering a composition comprising vigabatrin (related to claims 2-5, 11, 15, 20, and 22) and the resultant effects thereof.
Najarian et al. discloses the treatment of obesity related indications such as insulin-resistance and diabetes (i.e. type II diabetes; see, for example, claim 36, [0008], [000122], and the whole document) comprising administering anti-epileptic drugs (see, for example, the abstract) such as vigabatrin (see, for example, [00024] and claim 4).
Najarian et al. does not specifically disclose the treatment of type II diabetes with vigabatrin or the resultant effects.
It would have been obvious to one of ordinary skill in the art to treat type II diabetes with vigabatrin.
One of ordinary skill would have been motivated to treat type II diabetes with vigabatrin because Najarian et al. teaches the treatment of obesity related indications including type II diabetes and further teaches that vigabatrin is a preferred drug.  One of ordinary skill would have applied the preferred active agents of Najarian et al. to the disclosed indications during the routine experimentation and optimization of the methods disclosed therein, and would have treated type II diabetes with vigabatrin with a reasonable expectation of success.
With respect to the limitations drawn to “wherein decreasing hepatic GABA synthesis or hepatic GABA release decreases blood glucose and improves insulin sensitivity”, “wherein the composition prevents obesity-induced depolarization of hepatocytes”, “wherein the composition normalizes blood wherein the composition reduces hepatic mitochondrial uncoupling pressure”, “wherein the composition inhibits activity or expression of GABA-T, M3R, hepatic succinate semialdehyde dehydrogenase, or UCP2”, “wherein the composition causes a decrease in blood glucose and a decrease in blood insulin”, “wherein the composition causes a fasting blood glucose of 120 mg/dL or less and a fasting insulin level of 10 mmol /mL or less”, etc. these are considered to be inherent properties and/or resultant properties of the administration of the claimed composition to the claimed patient population.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The instant specification evidences that the claimed composition in the claimed method exhibits the claimed properties; the burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
The Applicant argues “Najarian does not teach administration of a single agent … Rather, Najarian teaches drug combinations … This is in contrast to the present agent, which describes only the use of GABA transaminase inhibitors.”
This is not found persuasive.  While it appears that the Applicant has made a bona fide attempt to address the rejection of record, the amendment is not sufficient to produce the difference that the Applicant is arguing.
While the Applicant has attempted to narrow the composition by limiting the composition to “only a composition for decreasing hepatic GABA synthesis or hepatic GABA release” (emphasis added), the method uses comprising language which allows for the addition of other steps and other compositions under appropriate application of broadest reasonable interpretation.  As such, the use of additional agents is not excluded.
The Applicant argues “Najarian encourages the use of anti-epileptic drugs that either decrease activity of neurons by non-specifically affecting their ability to fire through manipulation of ion channels, or increase GABA activity at its receptor (see table below); whereas the proposed drug in the present invention increases activity of the hepatic vagal afferent nerve and decreases GABA signaling at the GABAA receptor.”
This is not found persuasive.  The germane analysis is if it would have been obvious to give the claimed active agent to the claimed patient population, and the prior art reasons do not necessarily need to mirror those of the instant Applicant.  In the case of mechanistic underpinnings, those are inherent properties of the composition which would have necessarily followed upon the obvious administration.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
It is clear from the disclosure of Najarian et al. that vigabatrin is a preferred active agent, and it would have been obvious to use it in a treatment regimen for type 2 diabetes.

Conclusion
 Claims 6-10, 12-14, 16-19, 21, 23-25, 29-35, 39-43, 47, 49-54, and 56-58 are cancelled.  Claim(s) 26-28, 36-38, 44-46, 48, and 55 have been withdrawn.  Claim(s) 1-5, 11, 15, 20, and 22 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627